Iiowic, J.
This controversy arose from the payment of certain taxes-for the plaintiff which she insists were not due by her
An examination of the record shows that she did not personally owe the taxes for the years 1852 to 1855, inclusive, which accrued prior to her purchase of the property in 185S. Upon the forced sale of the-property by defendant, tiie sheriff had, therefore, no right to pay these taxes for the plaintiff, and decrease her credit on the w-rit of fieri faciasby their amount. The error amounts to $159 33.
It is therefore ordered that the judgment appealed from be reversed,, and that the defendant herein be enjoined and restrained from collecting any sum upon said fieri facias, or the judgment on which it was issued, beyond the sum of $1288 34, being balance legally due after-sale of January 27, 1865, with interest according to the terms of said, judgment, and that the defendant pay costs.
Kohearing refused.
Mr. Justice Howell vp.cn«ed